Citation Nr: 9936145	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-24 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) November 1993 rating decision 
which increased the rating of his service-connected PTSD from 
10 to 50 percent, effective April 1, 1993 (and also assigned 
a temporary 100 percent rating for the period July 22 through 
August 1993 under 38 C.F.R. § 4.29).

Also on appeal was a July 1990 San Antonio RO rating decision 
granting the veteran's claim of entitlement to nonservice-
connected pension benefits effective from January 14, 1990 
and denying special monthly compensation based on the need 
for regular aid and attendance (A&A) or housebound status; in 
November 1991, the matter of entitlement to an effective date 
earlier than January 14, 1990 for the award of nonservice-
connected pension benefits and special monthly compensation 
based on need for A&A or housebound status was remanded to 
the RO for additional development of the evidence.  By March 
1994 letter, the veteran withdrew his appeal of the claims 
for an effective date earlier than January 14, 1990 for 
nonservice-connected pension benefits and special monthly 
compensation based on the need for A&A or housebound status.  
38 C.F.R. § 20.204.

By October 1997 rating decision, the RO denied the veteran's 
claim of total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Notice of disagreement with regard to that matter was 
received by the RO in September 1998 and a statement of the 
case was issued in February 1999, but as he did not file a 
substantive appeal relative to that issue, it is not now in 
appellate status.  38 U.S.C.A. § 7105 (also the TDIU claim is 
moot by virtue of the favorable action discussed below).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
frequent nightmares and flashbacks, increased startle 
response, social isolation, outbursts of anger and 
irritability, constant depression, anxiety, and inability to 
establish and maintain contacts with people. 

2.  The severity and frequency of his PTSD symptoms has 
required frequent hospitalizations in the recent years, has 
rendered him unable to obtain or retain employment, and has 
resulted in his virtual isolation in the community.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for the 
veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability associated with the service-
connected PTSD has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Once determined that a 
claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file and the Board is satisfied that the duty to assist 
has been met in this case. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for PTSD was granted by June 1991 RO 
rating decision and a zero percent rating assigned.  That 
decision was based on the veteran's service records showing 
combat service in Vietnam and post service clinical evidence 
(VA medical records from August 1987 to September 1991) 
diagnosing PTSD, and relating its onset to combat-related 
stressors in service.  Such clinical evidence revealed that 
he experienced symptoms including depression, nightmares and 
flashbacks, outbursts of anger, difficulty sleeping, and 
feeling helpless.  

June 1989 disability determination notice from the Social 
Security Administration (SSA) (with accompanying medical 
records dated from August 1987) reveals that the veteran was 
found disabled under SSA law, effective in October 1987, due 
to physical health impairment unrelated to PTSD.

VA medical records from July 1991 to February 1993 reveal 
intermittent inpatient and outpatient treatment for various 
symptoms and illnesses including associated with the service-
connected PTSD (manifested by suicidal ideation, poor sleep, 
anxiety, irritability, flashbacks, increased startle 
response, and nightmares).

By rating decision in July 1992, the RO assigned the veteran 
a temporary total rating for the period July 7 to July 31, 
1991 based on VA hospitalization in excess of 21 days due to 
the service-connected PTSD; a 10 percent rating for PTSD 
became effective August 1, 1991.  By rating decision in 
November 1992, a temporary total rating was assigned the 
service-connected PTSD from September 8 to September 30, 
1992, based on evidence of VA hospitalization in excess of 21 
days due to PTSD; a 10 percent rating became effective 
October 1, 1992.

Medical records of VA inpatient and outpatient treatment from 
March to September 1993 reveal, in pertinent part, treatment 
for PTSD manifested by symptoms including nightmares, anxiety 
and inability to relax, intrusive thoughts, flashbacks, 
insomnia, homicidal ideations, and hallucinations; during 
hospitalization in March 1993, a Global Assessment of 
Functioning (GAF) score of 55 was assigned.  

By rating decision in August 1993, the RO assigned a 
temporary total rating from February 21 to March 31, 1993 
based on VA hospitalization in excess of 21 days due to 
service-connected PTSD; a 10 percent rating became effective 
April 1, 1993 (by rating decision in January 1999, assignment 
of the temporary total rating based on such VA 
hospitalization in excess of 21 days was extended to include 
the period from January 9 to February 21, 1993).  

By November 1993 rating decision (the subject of this 
appeal), the RO increased the rating of the veteran's 
service-connected PTSD from 10 to 50 percent, effective April 
1, 1993 (and assigned a temporary total rating from July 22 
to August 31, 1993, based on evidence of VA hospitalization 
in excess of 21 days due to service-connected disability; a 
50 percent evaluation became effective September 1, 1993).  
Specifically, he was hospitalized at a VA facility from July 
to August 1993 due to symptoms including those from PTSD.

Clinical records from the Vet Center from December 1982 to 
August 1994 reveal intermittent treatment of various 
illnesses including the veteran's PTSD.  

VA medical records from March to October 1994 reveal 
treatment of various symptoms and illnesses including PTSD 
(for which he was hospitalized for 23 days in May 1994, for 4 
days in August 1994, and from September 27 to October 6, 
1994).  In May 1994, the veteran's hospitalization was 
precipitated by increased depression, flashbacks, difficulty 
sleeping, decreased appetite, feeling lonely, and lack of 
interest in activities (which symptoms were productive of 
significant impairment in social functioning).  In August 
1994, he was depressed, experienced hallucinations, 
nightmares, loneliness, sadness, helplessness, and decreased 
appetite (exacerbation of which were precipitated by 
anniversary of his spouse's death and destruction by fire of 
his father's house).  In September 1994, he was hospitalized 
due to symptoms of increasing insomnia, nightmares, 
hallucinations, restlessness, and anxiety.  During this 
period of treatment, his GAF score ranged from 50 to 80.  

By a rating decision in February 1995, the RO assigned the 
veteran's service-connected PTSD a temporary total rating for 
the period May 6 to May 31, 1994 based on evidence of VA 
hospitalization in excess of 21 days due to service-connected 
disability; the prior 50 percent rating became effective June 
1, 1994.

VA medical records from March 1995 to December 1996 reveal 
intermittent inpatient and outpatient treatment of various 
symptoms and illnesses including associated with the service-
connected PTSD as manifested by symptoms including extreme 
depression, feeling overwhelmed by life, inability to control 
"anything," anhedonia, suicidal ideation, frequent 
nightmares, and hallucinations.  

On VA psychiatric examination in February 1997, including a 
review by the examiner of the claims file, the veteran 
indicated that he lived with his father and two brothers, but 
denied having any other family or any friends.  He indicated 
that his PTSD symptoms increased in severity as he was unable 
to sleep and his memories became worse.  On examination, he 
was "dirty and ill-kept", his eye contact was intense, he 
was very angry, irritable, and difficult to examine; his 
thought processes were difficult to assess as his answers 
were very short, but his thoughts were positive for passive 
suicidal ideation; his mood was extremely depressed, affect 
was constricted and congruent, and insight and judgment were 
poor.  Chronic major depression and PTSD were diagnosed, and 
GAF score of 25 was assigned.  The examiner indicated that 
the veteran's depression (rather than PTSD) played the major 
part in his unemployability.  

VA medical records from December 1996 to January 1999 reveal 
intermittent inpatient and outpatient treatment of various 
symptoms and illnesses including associated with the 
veteran's service-connected PTSD as manifested by symptoms of 
nightmares, flashbacks, social isolation, suicidal isolation, 
depression, difficulty sleeping, inability to relate to 
people, and irritability.

On VA psychiatric examination in March 1999, including 
another review of the claims file, it was indicated that the 
veteran received regular psychiatric treatment and 
participated in therapy.  He indicated that he had PTSD 
symptoms including frequent nightmares and daytime flashbacks 
(noting that he made persistent efforts to avoid thinking, 
feeling, and conversing about his in-service stressors, even 
when interacting with his closest relatives), decreased 
interest in significant activities, feeling detached and 
estranged from nearly everyone, difficulty sleeping and 
having loving feelings toward others, irritability and 
outbursts of anger (including past history of physical 
aggression toward his spouse), hypervigilance, and 
exaggerated startle response.  He indicated that he did not 
have any friends (because he feared he would lose them) and 
only rarely left his home (when he accompanied his father to 
a store), that he was in a chronically depressed mood which 
never improved, and that he experienced auditory 
hallucinations; he denied any periods of remission of 
symptoms, but noted that he got relief from current 
medication.  On examination, there was no evidence of formal 
thought disorder, but his ability to communicate with others 
was substantially impaired; he did not exhibit delusions or 
hallucinations on examination but had frequent psychotic-like 
symptoms at night; there was no evidence of homicidal or 
suicidal ideation but he had a history of frequent suicidal 
ideation in the past.  Chronic PTSD, and dysthymia versus 
chronic major depressive disorder were diagnosed; a GAF score 
of 35 was assigned (indicative of major impairment in several 
areas including social and occupational functioning, and that 
he was able to function only in limited areas).

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (now codified at 
38 C.F.R. § 4.130, Code 9411 (1999)), and a 50 percent 
evaluation is assigned, consistent with evidence showing 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships, and because of 
the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to prompt 
considerable industrial impairment.  

A 70 percent evaluation is warranted under criteria in effect 
prior to November 7, 1996, when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) upheld an 
interpretation that the criteria in Diagnostic Code 9411 for 
a 100 percent disability rating "are each independent 
bases" for granting a 100 percent rating.  Based on the 
foregoing evidence, the Board finds that the evidence 
supports a 100 percent rating for the veteran's service-
connected PTSD under the "old" Diagnostic Code 9411.  The 
entire body of pertinent evidence, as discussed above, shows 
that psychoneurotic symptoms associated with his PTSD have 
rendered him unable to obtain or retain employment in that he 
experiences exacerbations of the pertinent symptoms requiring 
frequent hospitalizations; his life is marked by depression, 
frequent nightmares and flashbacks, inability to engage in 
social interaction with people, and outbursts of anger; he is 
virtually isolated in the community, only rarely leaves his 
home (when he goes shopping with his father), and does not 
have any friends.  The evidence reveals that his spouse died 
in 1993, and there is no indication that he has been able to 
establish a close relationship with another person since that 
time.  He lives only with his father and two brothers, and it 
appears that he does not have a trusting or nurturing 
relationship with them (as he indicated on VA psychiatric 
examination in March 1999, he does not confide his feelings 
and worries in his closest relatives).  

Overall, the disability associated with the veteran's 
service-connected PTSD is shown to more nearly approximate 
the criteria consistent with a 100 percent rating under 
Diagnostic Code 9411, in effect prior to November 7, 1996, as 
it is clear that the severity of his psychoneurotic symptoms 
has rendered him unable to obtain or retain employment and 
has resulted in his virtual isolation in the community.  The 
evidence demonstrates that he was hospitalized on many 
occasions due to PTSD in recent years.  Although he appears 
to be compliant with medication and treatment, he also 
appears to continue to exhibit symptoms of frequent 
nightmares, flashbacks, depression, increased startle 
response, anhedonia, and inability to establish social 
contacts with others.  GAF scores of 25 and 35, assigned in 
February 1997 and March 1999, respectively, also lend support 
to his claim for a total (100 percent) disability rating.

In view of the determination by the Board that a 100 percent 
evaluation is warranted for the veteran's PTSD under the 
criteria for rating mental disorders, in effect prior to 
November 7, 1996, the Board need not explore the propriety of 
rating him under the criteria effective on and after November 
7, 1996.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (the version most favorable to the veteran applies 
where a change of applicable law or regulation occurs after a 
claim is filed, but before a final decision is rendered).


ORDER

Entitlement to an increased evaluation of 100 percent for 
PTSD is granted, subject to pertinent criteria governing the 
payment of monetary benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

